Title: To Benjamin Franklin from Josiah Franklin, 26 May 1739
From: Franklin, Josiah
To: Franklin, Benjamin


Loving Son.
Boston, May 26, 1739
As to the original of our name there is various opinions; some say that it came from a sort of title of which a book, that you bought when here, gives a lively account. Some think we are of a French extract, which was formerly called Franks; some of a free line; a line free from that vassalage which was common to subjects in days of old: some from a bird of long red legs. Your uncle Benjamin made inquiry of one skilled in heraldry, who told him there is two coats of armour, one belonging to the Franklins of the north, and one to the Franklins of the west. However our circumstances have been such as that it hath hardly been worth while to concern ourselves much about these things, any farther than to tickle the fancy a little.
The first that I can give account of, is my great grand father, as it was a custom in those days among young men too many times to goe to seek their fortune, and in his travels he went upon liking to a taylor; but he kept such a stingy house, that he left him and travelled farther, and came to a smith’s house, and coming on a fasting day, being in popish times, he did not like there the first day; the next morning the servant was called up at five in the morning, but after a little time came a good toast and good beer, and he found good housekeeping there; he served and learned the trade of a smith.
In queen Mary’s days, either his wife, or my grandmother, by father’s side, informed my father that they kept their bible fastened under the top of a joint-stool that they might turn up the book and read in the bible, that when any body came to the dore they turned up the stool for fear of the aparitor, for if it   was discovered, they would be in hazard of their lives. My grandfather was a smith also, and settled at Eton [sic] in Northamptonshire, and he was imprisoned a year and a day on suspicion of his being the author of some poetry that touched the character of some great man. He had only one son and one daughter; my grandfather’s name was Henry, my father’s name was Thomas, my mother’s name was Jane. My father was born at Ecton or Eton, Northamptonshire, on the 18th of October, 1598; married to Miss Jane White, niece to Coll. White, of Banbury, and died in the 84th year of his age. There was nine children of us who were happy in our parents, who took great care by their instructions and pious example to breed us up in a religious way. My eldest brother had but one child, which was married to one Mr. Fisher, at Wallingborough, in Northamptonshire. The town was lately burnt down, and whether she was a sufferer or not I cannot tell, or whether she be living or not. Her father dyed worth fifteen hundred pounds, but what her circumstances are now I know not. She hath no child. If you by the freedom of your office, makes it more likely to convey a letter to her, it would be acceptable to me. There is also children of brother John and sister Morris, but I hear nothing from them, and they write not to me, so that I know not where to find them. I have been again to about seeing . . . . . . . . . but have mist of being informed. We received yours, and are glad to hear poor Jammy is recovered so well. Son John received the letter, but is so busy just now that he cannot write you an answer, but will do the best he can.
Now with hearty love to, and prayer for you all, I rest your affectionate father
Josiah Franklin
